DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 April 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-19 recite the limitation "The method for message transformation of claim 7" in their preambles.  There is insufficient antecedent basis for this limitation in the claim, as claim 7 recites “A method for encrypting data”. Claims 9-14 are rejected on this basis.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,873,458. Although the claims at issue are not identical, they are not patentably distinct from each other because the fundamental difference between the claims of the ‘458 Patent and the claims of the instant application is that while the ‘458 Patent recites a password management module, the instant application recites a broader idea of a message management module. Accordingly, this represents a broadening in scope and as such the claims of the ‘458 Patent anticipate the claims of the instant application on that basis.
As to claim 1, the ‘458 Patent discloses a system for encryption comprising (Claim 14:  A system for password authentication comprising): 
a message management module (MMM) (Claim 14: a password management module (PMM)); 
a restricted secret server (RSS) including a restricted secret server network interface (RSS-NI) connected to the MMM and including at least one very large key (VLK) module (Claim 14: a restricted secret server network interface (RSS-NI) interconnecting the RSS with the PMM); 
a Data Guard disposed between the RSS-NI and the at least one VLK module (Claim 14:  a data guard disposed between the RSS-NI and the VLK module); and 
wherein the Data Guard is configured to restrict and sanitize request data by enforcing message formats and restricting a transfer rate of very large key (VLK) data (Claim 14: wherein the data guard is disposed between the RSS-NI and the at least one VLK storage module and is configured to restrict and sanitize request data by enforcing message formats and restricting the transfer rate of VLK data).
As to claim 2, the ‘458 Patent discloses the system of claim 1, wherein the at least one VLK module further comprises a VLK module alarm which is triggered when the at least one VLK module is removed from the RSS (Claim 15: Identical). 
 As to claim 3, the ‘458 Patent discloses the system of claim 2, wherein the VLK module alarm comprises an optical sensor (Claim 16: identical).  
As to claim 4, the ‘458 Patent discloses the system of claim 1, wherein the at least one VLK module comprises a plurality of grooves and flutes to prevent insertion of an unauthorized VLK module into the RSS (Claim 17: identical).
As to claim 5, the ‘458 Patent discloses the system of claim 1, wherein the at least one VLK module comprises a memory device having non-standard firmware including memory device control commands which differ from standard control commands of a corresponding standard memory.  
As to claim 6, the ‘458 Patent discloses the system of claim 1, wherein the Data Guard comprises: a processor architecture wherein no data or code executed in a processor can affect its stored program; and wherein the Data Guard uses non-standard connectors (Claim 19: The system of claim 14, wherein the VLK module comprises storage which comprises a memory device having non-standard firmware such that said memory device's control commands differ from standard control commands of a corresponding standard memory).
As to claim 7, the ‘458 Patent discloses a method for encrypting data comprising (Claim 1:  A method for password authentication comprising): 
receiving a first message on at least one message management module (MMM) (Claim 1: obtaining a user id and a password as input on a password management module (PMM) comprising software executing on a processor configured to communicate with a restricted secret server (RSS)); 
securely sending the first message to a restricted secret server (RSS) having a very large key (VLK) module (Claim 1: securely sending a message including the salt to the RSS having a very large key (VLK) module); 
using a deterministic random number generator (DRNG) on the RSS (Claim 1:  using the salt included in the message as a seed for a deterministic random number generator (DRNG) on the restricted secret server); 
seeding the DRNG with a seed (Claim 1: using the salt included in the message as a seed for a deterministic random number generator (DRNG) on the restricted secret server); 
using the seeded DRNG to select multiple subsets of data from a block of unpredictable data (Claim 1: using the seeded DRNG to select multiple subsets of data from the block of unpredictable data); 
combining the multiple subsets of data from the block of unpredictable data to form a key stream (Claim 1: combining the multiple subsets of data from the block of unpredictable data to form a password authenticator token); and 
using a reversible operation to combine the key stream with a portion of the first message to create a second message (Clam 1: securely sending a return message including the password authenticator token to the PMM,); 
securely sending the second message to the at least one MMM, wherein securely sending a return message comprises (Claim 1: and securely sending a return message including the password authenticator token to the PMM, wherein securely sending a return message comprises): 
sending the return message from the restricted secret server via a second dedicated link to the at least one Data Guard (Claim 1: sending the return message from the restricted secret server via a second dedicated link to the at least one data guard); 
authenticating the second message on the at least one Data Guard (Claim 1: authenticating the return message on the at least one data guard_; 
and forwarding the second message via a secure, authenticated link to the at least one MMM (Claim 1: and forwarding the return message via a secure, authenticated link to the PMM); and 
wherein only the at least one MMM can query the RSS using a secure link within one of: a data center's intranet to access the RSS (Claim 1:  wherein only the PMM can query the RSS using a secure link within one of: a data center's intranet to access the RSS); and 
a direct communication link between the at least one MMM and the RSS (Claim 1: and a direct communication link between the PMM and the RSS). 
As to claim 14, the ‘458 Patent discloses the method for message transformation of claim 7 further comprising: limiting a rate at which messages are passed between the RSS and the MMM such that an amount of data coming out of the RSS is limited (Claim 5: The method for password authentication of claim 1 further comprising: limiting a rate at which messages are passed between the restricted secret server and the password management module such that the amount of data coming out of the RSS is limited).
As to claim 15, the ‘458 Patent discloses the method for message transformation of claim 7, wherein the VLK module is removable from the restricted secret server and further comprising: providing a secure interlock between the VLK module and the restricted secret server (Claim 7: The method for password authentication of claim 1, wherein the VLK module is removable from the restricted secret server and further comprising: providing a secure interlock between the VLK module and the restricted secret server).
As to claim 16, the ‘458 Patent discloses the method for message transformation of claim 15, wherein the VLK module is removable and is located in a sealed unit designed to plug only into corresponding restricted secret servers (Claim 8: The method for password authentication of claim 7, wherein the removable VLK module is in a sealed unit designed to plug only into a corresponding restricted secret server).
As to claim 17, the ‘458 Patent discloses the method for message transformation of claim 7, wherein transferring the block of unpredictable data takes longer than ten minutes which deters exfiltrating the block of unpredictable data out of the restricted secret server (Claim 11: The method for password authentication of claim 1, wherein transferring the block of unpredictable data takes longer than ten minutes which deters exfiltrating the block of unpredictable data out of the restricted secret server). 
 As to claim 18, the ‘458 Patent discloses the method for message transformation of claim 7 wherein the at least one Data Guard sanitizes data, enforces message formats and restricts a rate at which data received from the RSS are retransmitted to the MMM (Claim 12: The method for password authentication of claim 1 wherein the at least one data guard sanitizes data, enforces message formats and restricts the rate at which received from the RSS 120 are retransmitted to the PMM).
As to claim 19, the ‘458 Patent discloses the method for message transformation of claim 7 wherein the at least one Data Guard matches outputs with requests (Claim 13: The method for password authentication of claim 1 wherein the at least one data guard matches outputs with requests).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2008/0086780 by Chen et al. discloses software secrets protection
U.S. Patent Application Publication No. 2014/0215613 by Kelley et al. discloses an attack resistant computing system
U.S. Patent Application Publication No. 2016/0044034 by Spliman discloses a protected computing environment
 U.S. Patent Application Publication No. 2016/0205140 by Verma et al. discloses protecting distributed data by means of alteration

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432